       6:19-cv-01387-DCC        Date Filed 01/07/21      Entry Number 58         Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA
                                  Case no. 6:19-cv-01387-DCC

  KALEB NELSON, individually, and on behalf of
  all others similarly situated,                                 NOTICE OF DISMISSAL

                 Plaintiff,

  v.

  PMC HOME & AUTO INSURANCE
  AGENCY, LLC, a Florida company,

                 Defendant.



                               STIPULATION OF DISMISSAL

        The Plaintiff Kaleb Nelson, and Defendant, PMC Home & Auto Insurance Agency, LLC,

by and through their respective attorneys, and pursuant to Fed. R. Civ. P. 41(a), hereby stipulate

and agree to the dismissal with prejudice of Plaintiff Kaleb Nelson’s individual claims against

PMC Home & Auto Insurance Agency, LLC. Each Party shall bear their own respective costs and

attorneys’ fees. This Stipulation for Dismissal disposes of the entire action.

                                              Respectfully Submitted,

                                              KALEB NELSON, individually and on behalf of
                                              those similarly situated individuals

Dated: January 11, 2021                        /s/ C Tyson Nettles
                                              C Tyson Nettles
                                              Nettles Law Firm
                                              PO Box 22007; Charleston SC 29413
                                              tyson@tysonnettleslaw.com
                                              Telephone: (843) 278-8416

                                              *Avi R. Kaufman
                                              kaufman@kaufmanpa.com
                                              KAUFMAN P.A.
                                              400 NW 26th Street
                                              Miami, FL 33127
                                              Telephone: (305) 469-5881
     6:19-cv-01387-DCC         Date Filed 01/07/21     Entry Number 58        Page 2 of 2




                                            *Stefan Coleman
                                            law@stefancoleman.com
                                            LAW OFFICES OF STEFAN COLEMAN, P.A.
                                            201 S. Biscayne Blvd, 28th Floor
                                            Miami, FL 33131
                                            Telephone: (877) 333-9427
                                            Facsimile: (888) 498-8946

                                            Attorneys for Plaintiff and the putative Classes

                                            *Pro Hac Vice

                                            PMC HOME & AUTO INSURANCE AGENCY,
                                            LLC, a Florida company

Dated: January 11, 2021                     *Jeffrey A. Backman (Florida Bar No.: 662501)
                                            GREENSPOON MARDER LLP
                                            200 East Broward Boulevard, Suite 1800
                                            Fort Lauderdale, Florida 33301
                                            Telephone: 954.491.1120
                                            Facsimile: 954.343.6958
                                            Email: jeffrey.backman@gmlaw.com

                                            John S. Wilkerson, III (Federal Bar. No.: 4657)
                                            TURNER PADGET GRAHAM & LANEY, PA
                                            Post Office Box 22129
                                            Charleston, SC 29413
                                            Telephone: 843-576-2801
                                            Facsimile: 843-577-1649
                                            Email: jwilkerson@turnerpadget.com
                                            Attorneys for Defendant, PMC Home & Auto Insurance
                                            Agency, LLC

                                            *Pro Hac Vice

                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on January 11, 2021, I electronically filed the foregoing

document with the Clerk of the Court using CM/ECF, and it is being served this day on all

counsel of record via transmission of Notice of Electronic Filing generated by CM/ECF.

                                                   /s/ C Tyson Nettles



                                               2
